

116 HR 4050 IH: Zeroing Excess, Reducing Organic Waste, and Sustaining Technical Expertise Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4050IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Omar (for herself, Mr. Grijalva, Ms. Norton, Ms. Haaland, Ms. McCollum, Ms. Jayapal, Mr. Blumenauer, Mr. Johnson of Georgia, Ms. Pressley, Ms. Pingree, and Ms. Moore) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to award grants for projects
			 that are consistent with zero-waste practices, and for other purposes.
	
 1.Short titleThis Act may be cited as the Zeroing Excess, Reducing Organic Waste, and Sustaining Technical Expertise Act or the ZERO WASTE Act. 2.Grant program (a)In generalThe Administrator shall establish and carry out a program to award grants, on a competitive basis, to eligible entities for projects that are consistent with zero-waste practices.
			(b)Grant use
 (1)Organics recycling infrastructureAn eligible entity receiving a grant under this Act may use grant funds to carry out a project relating to organics recycling infrastructure, including facilities, machinery, equipment, and other physical necessities required for organics collection or processing on a city-wide or county-wide scale, provided that—
 (A)implementation of such project— (i)results in increased capacity for residential and commercial source separated organics streams; and
 (ii)generates a usable product that has demonstrable environmental benefits when compared to the input materials, such as compost with added nutritional content; and
 (B)such project does not include mixed-waste composting. (2)Electronic waste reuse and recyclingAn eligible entity receiving a grant under this Act may use grant funds to carry out a project relating to electronic waste reuse or recycling, including infrastructure and technology, research and development, and product refurbishment, provided that such project—
 (A)does not include an electronic waste buy-back program that provides compensation for used electronics where such compensation is applied as a credit toward the purchase of additional electronics; and
 (B)is carried out by an organization certified in sustainable electronic waste standards by an organization accredited by the National Accreditation Board of the American National Standards Institute & The American Society of Quality, or another accrediting body as determined appropriate by the Administrator.
 (3)Source reductionAn eligible entity receiving a grant under this Act may use grant funds to carry out a project relating to source reduction, and such project may include—
 (A)educational programming and outreach activities to encourage behavioral changes in consumers that result in source reduction; and
 (B)product or manufacturing redesign or redevelopment to reduce byproducts, packaging, and other outputs if—
 (i)the applicable manufacturer— (I)is domestically-owned and operated; and
 (II)pays a living wage; and (ii)the redevelopment or redesign does not result in higher toxicity of the product or byproducts, more complicated recyclability of the product or byproducts, or increased volume of byproducts compared with the original practice.
 (4)Market developmentAn eligible entity receiving a grant under this Act may use grant funds to carry out a project relating to market development with respect to source reduction and waste prevention, including by creating demand for sorted recyclable commodities and refurbished goods and promoting domestically-owned and operated manufacturing for projects relating to source reduction or waste prevention, provided that such project—
 (A)targets easily or commonly recycled materials which are disproportionately disposed of in landfills or incinerated;
 (B)addresses the reduction of the volume, weight, or toxicity of waste and waste byproducts; and (C)does not conflict with—
 (i)minimum-content laws, such as post-consumer recycled content requirements; (ii)beverage container deposits;
 (iii)programs funded through retail fees for specific products or classes of products that use such fees to collect, treat, or recycle such products; or
 (iv)any applicable recycled product procurement laws and expanded sustainable government purchasing requirements, as identified by the Administrator.
						3.Grant awards
			(a)Application
 (1)Criteria for all applicantsTo be eligible to receive a grant under this Act, an eligible entity shall submit to the Administrator an application at such time and in such form as the Administrator requires, demonstrating that the eligible entity—
 (A)has set specific source reduction or waste prevention targets; (B)will carry out such project in communities that are in the 80th percentile or higher for one or more pollutants as noted in the EJSCREEN tool, or any successor system, of the Environmental Protection Agency; and
 (C)will carry out a project that meets the applicable project requirements under section 2(b). (2)Additional application criteria for nonprofit organizationIn the case of an application from an eligible entity that is a nonprofit organization, the application shall include a letter of support for the proposed project—
 (A)from— (i)a local unit of government; or—
 (ii)a nonprofit organization that— (I)has a demonstrated history of undertaking work in the geographic region where the proposed project is to take place; and
 (II)is not involved in the project being proposed; and (B)containing such information as the Administrator may require.
					(b)Priority factors
 (1)In generalIn awarding grants under this Act, the Administrator shall give priority to eligible entities that— (A)have statutorily committed to implementing zero-waste practices;
 (B)demonstrate how the project to be carried out with grant funds could lead to the creation of new jobs that pay a living wage, with preference for projects that create jobs for individuals with barriers to employment, as determined by the Administrator;
 (C)will use grant funds for source reduction or waste prevention in schools; (D)will use grant funds to employ adaptive management practices to identify, prevent, or address any negative environmental consequences of the proposed project;
 (E)have a demonstrated need for additional investment in infrastructure and projects to achieve source reduction and waste prevention targets set by the local unit of government that is responsible for waste and recycling projects in the geographic area;
 (F)will use grant funds to develop innovative or new technologies and strategies for source reduction and waste prevention;
 (G)demonstrate how receiving the grant will encourage further investment in source reduction and waste prevention projects; or
 (H)will incorporate multi-stakeholder involvement, including nonprofit, commercial, and public sector partners, in carrying out a project using grant funds.
 (2)Zero-waste hierarchyIn determining priority between multiple eligible entities who qualify for priority under paragraph (1), the Administrator shall grant first priority to an eligible entity that can demonstrate how the zero-waste hierarchy was considered with respect to the project to be carried out with grant funds.
 4.ReportingAn eligible entity receiving a grant under this Act shall report to the Administrator, at such time and in such form as the Administrator may require, on the results of the project carried out with grant funds and any relevant data requested by the Administrator to track the effectiveness of the program established under section 2(a).
 5.Annual conferenceIn each of calendar years 2022 through 2027, the Administrator shall convene an annual conference for eligible entities, including eligible entities that have received a grant under this Act, and other stakeholders as identified by the Administrator, to provide an opportunity for such eligible entities and stakeholders to share experience and expertise in implementing zero-waste practices.
 6.DefinitionsIn this Act: (1)Adaptive management practicesThe term adaptive management practices means, with respect to a project, the integration of project design, management, and monitoring to identify project impacts and outcomes as they arise and adjust behaviors to improve outcomes.
 (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (3)Domestically-owned and operatedThe term domestically-owned and operated means, with respect to a business, a business with—
 (A)headquarters located within the United States; and (B)primary operations carried out in the United States.
 (4)Eligible entityThe term eligible entity means— (A)a single unit of State, local, or Tribal government;
 (B)a consortium of multiple units of State, local, or Tribal government; (C)one or more units of State, local, or Tribal government in coordination with for-profit or nonprofit organizations; or
 (D)one or more incorporated nonprofit organizations. (5)Embodied energyThe term embodied energy means energy that was used to create a product or material.
 (6)Living wageThe term living wage means the minimum income necessary to allow a person working 40 hours per week to afford the cost of housing, food, and other material necessities.
 (7)Organics recyclingThe term organics recycling means the biological processes by which organics streams are converted to compost which is not harmful to humans, plants, or animals.
 (8)RecyclingThe term recycling— (A)means the mechanical processing of material that has reached the end of its current use into material to be used in the production of new products;
 (B)does not include incineration or any other energy recovery process; and (C)does not include depolymerization or a similar process.
 (9)ReuseThe term reuse— (A)means—
 (i)using a product, packaging, or resource more than once for the same or a new function with little to no processing; or
 (ii)repairing a product so it can be used longer, sharing or renting it, or selling or donating it to another party; and
 (B)does not include incineration. (10)Source reductionThe term source reduction—
 (A)includes— (i)activities that reduce consumption of products or services that create physical outputs, such as packaging, that is secondary to the intended use of the item being consumed;
 (ii)measures or techniques that reduce the amount of waste generated during production processes; and (iii)the reduction or elimination of the use of materials which are not able to be recycled without degrading the quality of the material; and
 (B)does not include incineration. (11)Source separatedThe term source separated—
 (A)means the separation of a stream of recyclable materials at the point of waste creation before the materials are collected and centralized; and
 (B)does not include technologies that sort mixed municipal solid waste into recyclable and non-recyclable materials.
 (12)Waste preventionThe term waste prevention includes reuse, recycling, and other methods to reduce the amount of materials disposed of in landfills or incinerated.
 (13)Zero-wasteThe term zero-waste means the conservation of all resources by means of responsible production, consumption, reuse, and recovery of products, packaging, and materials without burning or otherwise destroying embodied energy, with no discharges to land, water, or air that threaten the environment or human health.
 (14)Zero-waste practiceThe term zero-waste practice means a practice used to help achieve zero-waste, including source reduction and waste prevention. 7.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this Act $250,000,000 for the period of fiscal years 2020 through 2027.
		